Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 1 of 19 Page ID #:427




 1   Aaron D. Aftergood (239853)
       aaron@aftergoodesq.com
 2   THE AFTERGOOD LAW FIRM
     1880 Century Park East, Suite 200
 3   Los Angeles, CA 90067
     Telephone: (310) 550-5221
 4   Facsimile: (310) 496-2840
 5   Taylor T. Smith (admitted pro hac vice)
       tsmith@woodrowpeluso.com
 6   WOODROW & PELUSO, LLC
     3900 East Mexico Avenue, Suite 300
 7   Denver, Colorado 80210
     Telephone: (720) 213-0675
 8   Facsimile: (303) 927-0809
 9   Attorneys for Plaintiff and the Classes
10
                                UNITED STATES DISTRICT COURT
11                             CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION

13   Bryce Abbink, individually and on
     behalf of all others similarly situated,                  Case No. 8:19-cv-01257-JFW-PJWx
14
                                         Plaintiff,               NOTICE OF MOTION AND
15                                                                MOTION TO RECONSIDER
     v.                                                           ORDER GRANTING
16                                                                DEFENDANT EXPERIAN
     Experian Information Solutions, Inc.,                        INFORMATION SOLUTIONS,
17   an Ohio corporation, Lend Tech                               INC.’S MOTION TO DISMISS
     Loans, Inc., a California corporation,
18   and Unified Document Services, LLC,                          Date: February 3, 2020
     a California Limited Liability                               Time: 1:30 p.m.
19   Company,                                                     Judge: Hon. John F. Walter
                                                                  Courtroom: 7A
20                                        Defendants.             Complaint Filed: June 21, 2019
                                                                  Pretrial Conf.: June 12, 2020
21                                                                Trial Date: June 23, 2020
22
23            PLEASE TAKE NOTICE that on Monday, February 3, 2020 at 1:30 p.m.,
24   or as soon thereafter as counsel may be heard, counsel for Plaintiff Bryce Abbink
25   (“Plaintiff” or “Abbink”) shall appear before the Honorable John F. Walter or any
26   judge sitting in his stead in Courtroom 7A of the United States District Court for the
27   Central District of California, United States Courthouse, 350 W. 1st Street, Los
28
          Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                     Motion to Dismiss
                                                            -i-
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 2 of 19 Page ID #:428




 1   Angeles, CA 90012 and present Plaintiff’s Motion to Reconsider Order Granting
 2   Defendant Experian Information Solutions, Inc.’s Motion to Dismiss.
 3         Plaintiff moves the Court for an Order granting Plaintiff leave to amend his
 4   Class Action Complaint. This Motion is based on this Notice and Motion, the
 5   Memorandum in Support of the Motion, oral argument of counsel, and any other
 6   matter that may be submitted at the hearing.
 7         This motion is made following the conference of counsel pursuant to L.R. 7-
 8   3, which took place on December 20, 2019. (See Dkt. 60.)
 9
10                                                    Respectfully submitted,
11   Dated: January 2, 2020                           Bryce Abbink, individually and on behalf of
12                                                    all others similarly situated,
13
                                              By:      /s/ Taylor T. Smith
14                                                    One of Plaintiff’s Attorneys
15                                                    Aaron D. Aftergood (239853)
                                                        aaron@aftergoodesq.com
16                                                    THE AFTERGOOD LAW FIRM
                                                      1880 Century Park East, Suite 200
17                                                    Los Angeles, CA 90067
                                                      Telephone: (310) 550-5221
18                                                    Facsimile: (310) 496-2840
19                                                    Taylor T. Smith (admitted pro hac vice)
                                                        tsmith@woodrowpeluso.com
20                                                    WOODROW & PELUSO, LLC
                                                      3900 East Mexico Avenue, Suite 300
21                                                    Denver, Colorado 80210
                                                      Telephone: (720) 213-0675
22                                                    Facsimile: (303) 927-0809
23                                                    Attorneys for Plaintiff and the Classes
24
25
26
27
28
       Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                  Motion to Dismiss
                                                         - ii -
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 3 of 19 Page ID #:429




 1                                             TABLE OF CONTENTS
 2   TABLE OF AUTHORITIES ................................................................................. iv
 3   I.        Introduction ................................................................................................... 1
 4   II.       Legal, Factual, And Procedural Background ............................................. 3
 5   III.      Argument........................................................................................................ 6
 6             A.       The Court’s Denial of Leave to Amend was Committed in Clear
 7                      Error—in the Ninth Circuit, a violation of Section 1681e(a) can be
 8                      Predicated on a Subscriber’s Violation............................................. 7
 9             B.       Plaintiff Can Additionally Allege Sufficient Facts to Demonstrate
10                      That Experian’s Violations of Section 1681e Were Willful. ......... 10
11   IV.       Conclusion .................................................................................................... 13
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
           Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                      Motion to Dismiss
                                                                - iii -
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 4 of 19 Page ID #:430




 1                                           TABLE OF AUTHORITIES
 2   Baker v. Trans Union LLC, No. CV 07–8032–PCT–JAT, 2008 WL 4838714 (D.
 3                      Az. Nov. 6, 2008) ............................................................................ 9, 10
 4   Gadda v. State Bar of Cal., 511 F.3d 933 (9th Cir. 2007) ........................................ 9
 5   Levine v. Safeguard Health Enterprises, Inc.,
 6                      32 Fed.Appx. 276 (9th Cir. 2002) ....................................................... 10
 7   Pacific Coast Federation of Fishermen’s Ass’n Locke, No. C 10–04790 CRB, 2011
 8                      WL 289927 (N.D. Cal. Jan. 27, 2011) .................................................. 7
 9   Perrill v. Equifax Information Services, LLC,
10                      205 F.Supp.3d. 869 (W.D. Tex. 2016) .................................................. 9
11   Pintos v. Pacific Creditors Ass’n, 605 F.3d 665 (9th Cir. 2010) ...................... 2, 7, 8
12   Ramsey v. Arizona, No. 05–3130–PHX–JAT, 2006 WL 2711490 (D. Az. Sept. 21,
13                      2006)...................................................................................................... 7
14   Seven Arts Pictures PLC v. Fireworks Entertainment, Inc., 244 Fed.Appx. 836 (9th
15                      Cir. 2007) .............................................................................................. 7
16   Teamsters Local 617 Pension and Welfare Funds v. Apollo Group, Inc., 282 F.R.D.
17                      216 (D. Az. 2012).................................................................................. 7
18   Washington v. CSC Credit Services Inc., 199 F.3d 263 (5th Cir. 2000) ................... 9
19
20   STATUTES, RULES, SECONDARY SOURCES
21   Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. .......................................... 1, 11
22   16 C.F.R. § 642.3, et seq.......................................................................................... 11
23   L.R. 7-18 .................................................................................................................... 7
24   Colo. Rev. Stat. § 12-10-202 ................................................................................... 11
25
26
27
28
         Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                    Motion to Dismiss
                                                                  - iv -
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 5 of 19 Page ID #:431




 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.       Introduction
 3            This case challenges Defendant Experian Information Solutions, Inc.’s
 4   (“Defendant” or “Experian”) sale of consumer reports to Defendant Lend Tech
 5   Loans, Inc. (“Lend Tech”) absent any permissible purpose in violation of the Fair
 6   Credit Reporting Act, (“FCRA”) 15 U.S.C. § 1681e(a), et seq. The claim is
 7   straightforward: Experian sold reports to Lend Tech, which claimed to have the
 8   permissible purpose of extending firm offers of credit. Had Experian bothered to do
 9   the bare minimum investigation required under FCRA, however, it would have
10   learned that Lend Tech does nothing of the sort. Rather, Lend Tech obtained
11   Plaintiff Bryce Abbink’s (“Plaintiff” or “Abbink”) consumer report (and the
12   consumer reports of approximately 100,000 other people) absent any permissible
13   purpose, failed to extend a single firm offer of credit to any of them, and later resold
14   their reports to another company in violation of 15 U.S.C. § 1681b(f), et seq.
15            On August 14, 2019, Experian moved to dismiss arguing that Plaintiff had
16   failed to state a claim. (Dkt. 25.) Experian argued that it could not be liable under
17   Section 1681e(a) for having sold Plaintiff’s consumer report to Lend Tech because
18   Plaintiff supposedly did not allege how Experian could have known that Lend Tech
19   did not possess a permissible purpose or that it wasn’t making firm offers of credit
20   to consumers. Following briefing, the Court issued an Order dismissing all claims
21   alleged against Experian without leave to amend. (See Order Granting Defendant
22   Experian Information Solutions, Inc.’s Motion to Dismiss (“MTD Order”), Dkt.
23   52.) In denying leave to amend, the Court reasoned that “[b]ecause Plaintiff failed
24   to demonstrate that Experian released his consumer report in violation of Section
25   1681b(c), Plaintiff cannot bring a claim based on Experian’s violation of the
26   “reasonable procedures” requirement of Section 1681e.” (MTD Order, pg. 4.)
27
28
          Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                     Motion to Dismiss
                                                            -1-
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 6 of 19 Page ID #:432




 1         The Court’s holding is clearly at odds with controlling Ninth Circuit
 2   precedent. It is well settled that consumer reporting agencies, such as Experian,
 3   “may be liable for its subscriber's violation when the agency fails to comply with
 4   the statutory obligations imposed by 15 U.S.C. § 1681e.” Pintos v. Pacific
 5   Creditors Ass’n, 605 F.3d 665, 677 (9th Cir. 2010) (citation omitted). Thus, while it
 6   is true that a Section 1681e(a) claim must be predicated on a Section 1681b
 7   violation, the FCRA does not require that 1681b violation to have been committed
 8   by the consumer reporting agency. Rather, the Section 1681e(a) violation can be
 9   predicated upon a subscriber’s (in this case, Lend Tech’s) violation of Section
10   1681b. Given that Plaintiff clearly alleges that Lend Tech obtained his report absent
11   any permissible purpose, this is a violation for which Experian can be held liable.
12         Amendment would not be futile. If granted leave to amend, Plaintiff can
13   allege additional facts to demonstrate that Experian lacked reasonable procedures
14   designed to limit the furnishing of consumer reports to those parties with
15   permissible purposes. The facts demonstrate that Experian failed to ensure that
16   Lend Tech had a permissible purpose for obtaining consumer reports from
17   consumers outside California, such as Plaintiff. Instead, Experian conducted a
18   flawed review of Lend Tech restricted only to its ability to conduct business in
19   California. Then, Experian permitted Lend Tech to pull whatever consumer reports
20   Lend Tech ordered nationwide, including reports regarding consumers in Colorado
21   and other states. Moreover, Plaintiff can allege additional facts that demonstrate that
22   Experian had a “set-it-and-forget-it” review policy wherein Experian coached Lend
23   Tech as to how to secure Experian’s reports. Put simply, Plaintiff can allege that
24   Experian’s actions enabled Lend Tech to engage in the very conduct that the FCRA
25   was enacted to protect against.
26         Given the Ninth Circuit’s holding in Pintos, the Court’s denial of leave to
27
28
       Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                  Motion to Dismiss
                                                         -2-
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 7 of 19 Page ID #:433




 1   amend was clear error. As such, and as explained further below, this Court should
 2   reconsider the denial of leave to amend and grant Plaintiff fourteen (14) days to file
 3   an amended pleading.
 4   II.       Legal, Factual, And Procedural Background
 5             Experian is one of the major credit bureaus, known as consumer reporting
 6   agencies under the FCRA. (Compl. ¶ 5.) Experian aggregates the data of millions of
 7   consumers worldwide and then sells that information to banks, credit card
 8   companies, and various other companies that have a permissible purpose under the
 9   statute. (Id. ¶ 5.)
10             Lend Tech is a California corporation that claims to engage in the business of
11   mortgage lending. (Compl. ¶ 24.) However, Lend Tech does not possess any license
12   that is registered on the National Multistate Licensing System (“NMLS”). (Id. ¶ 7.)
13   In fact, Lend Tech does not offer consumers any form of credit or insurance at all.
14   (Id. ¶ 28.) Regardless, in or around January 2019, Lend Tech submitted a request to
15   Experian to obtain information contained in Plaintiff’s consumer report. (Id. ¶ 26.)
16   Lend Tech requested Plaintiff’s consumer report for the stated purported purpose of
17   making a firm offer of credit. (Id. ¶ 48.) In making the request, Lend Tech provided
18   inaccurate information, including a nonworking telephone number and a business
19   address that does not match the current address on its California business filing. (Id.
20   ¶ 55.)
21             Rather than deny or take other definitive steps to reasonably investigate the
22   request, on January 21, 2019, Experian sold Plaintiff’s consumer report to Lend
23   Tech. (Compl. ¶ 27.) In doing so, Experian demonstrated a failure to implement
24   reasonable procedures to prevent the furnishing of consumer reports for
25   impermissible purposes. (Id. ¶ 29.) Experian failed to make a reasonable effort to
26   verify Lend Tech’s identity or the supposed “permissible purpose” that Lend Tech
27
28
           Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                      Motion to Dismiss
                                                             -3-
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 8 of 19 Page ID #:434




 1   provided to obtain Plaintiff’s consumer report. (Id. ¶ 29.) Instead, Experian simply
 2   accepted Lend Tech’s blanket assertion that it had a permissible purpose for
 3   obtaining the consumer reports—eschewing a reasonable investigation in favor of
 4   taking Lend Tech’s claim at face value—and sold Plaintiff’s consumer report
 5   without an actual permissible purpose. (Id. ¶¶ 7, 29.) Additionally, Experian
 6   accepted Lend Tech’s stated address and telephone number (both of which are
 7   incorrect) and published both pieces of information on Plaintiff’s consumer report.
 8   (Id. ¶ 55.)
 9          Shortly thereafter, Lend Tech sold information contained in Plaintiff’s
10   consumer report to UDS. (Compl. ¶ 31.) UDS used this information to target, via
11   direct mailings, Plaintiff and the alleged class members for the purpose of soliciting
12   them to purchase its “fee-based application assistance” service. (Id. ¶ 32.) For a
13   substantial fee, UDS offers to complete documents on behalf of consumers to
14   consolidate their federal student loans—paperwork that can be easily completed for
15   free via the Dept. of Education. (Id. ¶ 32.) UDS does not offer consumers any form
16   of credit at all. (Id. ¶ 88.) The Department of Education even warns consumers not
17   to fall prey the deceptive practices of companies like UDS. (Id. ¶¶ 32, 89.)
18   Regardless, UDS used the personal information in Plaintiff’s consumer report that it
19   obtained from Lend Tech (and originally from Experian) to target him. (Compl.,
20   Ex. A.) The mailer prominently featured Plaintiff’s total federal student loan debt,
21   statements indicating that he may be eligible for consolidation of his federal student
22   loans, and various other misleading statements. (Id.)
23          On June 21, 2019, Plaintiff filed his Class Action Complaint challenging
24   Experian’s sale of Plaintiff’s consumer report to Lend Tech absent any permissible
25   purpose. (Dkt. 1, Compl. ¶ 2.) On August 14, 2019, Experian filed its Motion to
26   Dismiss for failure to state a claim. (Dkt. 25.) Plaintiff filed his Response in
27
28
        Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                   Motion to Dismiss
                                                          -4-
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 9 of 19 Page ID #:435




 1   Opposition to Experian’s Motion to Dismiss on August 26, 2019 (dkt. 34), and
 2   Experian filed its Reply on August 30, 2019 (dkt. 37).
 3         On December 5, 2019, the Court issued an Order Granting Experian’s
 4   Motion to Dismiss. (Dkt. 52.) In the MTD Order, the Court held that Plaintiff could
 5   not allege a violation of Section 1681e(a), stating that:
 6         To allege a claim for a violation of Section 1681e, Section 1681e
 7         requires more from a credit reporting agency than merely obtaining a
 8         subscriber’s general promise to obey the law.” Pintos v. Pac.
 9         Creditors Ass’n, 605 F.3d 665 (9th Cir. 2010). However, “a plaintiff
10         bringing a claim that a reporting agency violated the ‘reasonable
11         procedures’ requirement of § 1681e must first show that the reporting
12         agency released the report in violation of § 1681b.” Washington v.
13         CSC Credit Servs. Inc., 199 F.3d 263, 267 (5th Cir. 2000); see also
14         Perrill v. Equifax Info. Servs., LLC, 205 F. Supp. 3d 869, 878 (W.D.
15         Tex. 2016); Baker v. Trans Union LLC, 2008 WL 4838714, at *5 (D.
16         Ariz. Nov. 6, 2008). In this case, the Court has already concluded that
17         Plaintiff failed to allege any facts demonstrating that Experian
18         violated Section 1681b(c). Because Plaintiff failed to demonstrate that
19         Experian released his consumer report in violation of Section
20         1681b(c), Plaintiff cannot bring a claim based on Experian’s violation
21         of the “reasonable procedures” requirement of Section 1681e.
22   (MTD Order, pg. 4.) Based on this reasoning, the Court denied Plaintiff leave to
23   amend with respect to his claim for a violation of Section 1681e, explaining that:
24         Although the Court recognizes that this Circuit has a liberal policy
25         favoring amendments and that leave to amend should be freely
26         granted, the Court is not required to grant leave to amend if the Court
27
28
       Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                  Motion to Dismiss
                                                         -5-
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 10 of 19 Page ID #:436




  1          determines that permitting a plaintiff to amend would be an exercise
  2          in futility. See, e.g., Rutman Wine Co. v. E. & J. Gallo Winery, 829
  3          F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to amend is not an
  4          abuse of discretion where the pleadings before the court demonstrate
  5          that further amendment would be futile.”). “Leave to amend may be
  6          denied if a court determines that allegation of other facts consistent
  7          with the challenged pleading could not possibly cure the deficiency.”
  8          Abagninin v. AMVAC Chemical Corp., 545 F.3d 733, 742 (9th Cir.
  9          2008) (quotations and citations omitted). In this case, Plaintiff has
 10          alleged facts that affirmatively demonstrate that Experian did not
 11          violate Section 1681b(c), and, thus, it would be impossible for
 12          Plaintiff to now allege contrary facts demonstrating that Experian
 13          violated Sections 1681b(c) and 1681e. Reddy v. Litton Industries, Inc.,
 14          912 F.2d 291, 296-97 (9th Cir. 1990) (affirming district court’s
 15          dismissal of claim without leave to amend and holding that
 16          “[a]lthough leave to amend should be liberally granted, the amended
 17          complaint may only allege other facts consistent with the challenged
 18          pleading”) (internal quotation omitted).
 19   (MTD Order, pg. 6, n.2.)
 20          Based on this finding and explained further below, Plaintiff respectfully
 21   moves the Court to reconsider its Order with respect to the denial of leave to
 22   amend.
 23   III.   Argument
 24          In the Ninth Circuit, “[r]econsideration is appropriate ‘if the district court (1)
 25   is presented with newly discovered evidence, (2) committed clear error or the initial
 26   decision was manifestly unjust, or (3) if there is an intervening change in
 27
 28
         Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                    Motion to Dismiss
                                                           -6-
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 11 of 19 Page ID #:437




  1   controlling law,’ or, perhaps, in some other ‘highly unusual circumstances.’” Seven
  2   Arts Pictures PLC v. Fireworks Entertainment, Inc., 244 Fed.Appx. 836, 838 (9th
  3   Cir. 2007) (quoting School Dist. No. 1J, Multnomah County, Oregon v. ACandS,
  4   Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)); see also L.R. 7-18.
  5         As set forth below, the Court’s decision to deny Plaintiff leave to amend was
  6   manifestly unjust and committed in clear error.
  7         A.       The Court’s Denial of Leave to Amend was Committed in Clear
  8                  Error—in the Ninth Circuit, a violation of Section 1681e(a) can be
  9                  Predicated on a Subscriber’s Violation.
 10          “‘[A] manifest error of fact or law must be one ‘that is plain and
 11   indisputable, and that amounts to a complete disregard of the controlling law or the
 12   credible evidence in the record.” Teamsters Local 617 Pension and Welfare Funds
 13   v. Apollo Group, Inc., 282 F.R.D. 216, 231 (D. Az. 2012) (citing In re Wahlin, 2011
 14   WL 1063196, at *2 (Bankr.D.Idaho March 21, 2011)); see also Pacific Coast
 15   Federation of Fishermen’s Ass’n Locke, No. C 10–04790 CRB, 2011 WL 289927,
 16   at *2 (N.D. Cal. Jan. 27, 2011) (citing In re Oak Park Calabasas Condo. Ass'n, 302
 17   B.R. 682, 683 (Bankr.C.D.Cal.2003)) (“A decision is manifestly unjust if it contains
 18   an error that ‘is direct, obvious, and observable.’”). “The moving party must show
 19   more than a disagreement with the court's decision; the court should not grant a
 20   motion for reconsideration unless there is need to correct a clear error of law or
 21   prevent manifest injustice.” Ramsey v. Arizona, No. 05–3130–PHX–JAT, 2006 WL
 22   2711490, at *1 (D. Az. Sept. 21, 2006).
 23         The Ninth Circuit has held that, “[a] credit reporting agency may be liable for
 24   its subscriber’s violation when the agency fails to comply with the statutory
 25   obligations imposed by 15 U.S.C. § 1681e.” Pintos v. Pacific Creditors Ass’n, 605
 26   F.3d 665, 677 (9th Cir. 2010) (citing Guimond v. Trans Union Credit Info. Co., 45
 27
 28
        Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                   Motion to Dismiss
                                                          -7-
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 12 of 19 Page ID #:438




  1   F.3d 1329, 1333 (9th Cir.1995)) (emphasis added). In Pintos, the court specifically
  2   addressed whether Experian could be liable in that case for a violation of Section
  3   1681b committed by one of its subscribers, Pacific Creditors Association. Id. at
  4   676-677 (“We next consider whether Experian is also liable for any violation of the
  5   FCRA committed by PCA.”). That would have been a pointless exercise if such
  6   liability were unavailable under the Act. Hence, a violation of Section 1681e can be
  7   premised on a subscriber’s violation of Section 1681b—the 1681b violation need
  8   not have been committed by the consumer reporting agency.
  9         As such, the Court’s denial of leave to amend based upon the conclusion that
 10   to pursue a claim under 1681e Plaintiff must sufficiently allege that Experian first
 11   violated 1681b is erroneous. Such a holding conflicts with clear and controlling
 12   precedent, which states that Plaintiff must sufficiently allege a violation of Section
 13   1681b—not that the consumer reporting agency is the party that violated 1681b.
 14   Hence, the violation does not need to be Experian’s violation. Rather, Experian’s
 15   violation of 1681e can be premised on Lend Tech’s violation of 1681b. Here,
 16   Plaintiff clearly alleged that Lend Tech violated Section 1681b(f) by procuring
 17   Plaintiff’s consumer report absent any permissible purpose. (Compl. ¶¶ 3, 10, 28,
 18   71-81.) This is a violation for which Experian can be liable based upon its failure to
 19   comply with its duties under Section 1681e(a). As such, the Court should grant
 20   reconsideration and allow Plaintiff leave to amend additional facts.
 21         Experian will likely argue that this motion merely seeks to rehash old
 22   arguments or make arguments that he could have made in his response to
 23   Experian’s motion to dismiss. It is worth noting, however, that Experian failed to
 24   raise the argument that was the basis for the Court’s holding—that Plaintiff must
 25   allege that Experian violated Section 1681b as a prerequisite to maintaining an
 26   action for a violation of Section 1681e—in its Motion to Dismiss. (See Dkt. 25-1.)
 27
 28
        Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                   Motion to Dismiss
                                                          -8-
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 13 of 19 Page ID #:439




  1   Instead, Experian opted to include this new argument in its reply. (See Dkt. 37, pgs.
  2   4-5.) It is well settled that raising new arguments in reply briefs is improper. See
  3   Gadda v. State Bar of Cal., 511 F.3d 933, n.2 (9th Cir. 2007) (“It is well established
  4   that issues cannot be raised for the first time in a reply brief.”).
  5          Further, Experian’s argument was based on three inapposite cases, each of
  6   which actually support Plaintiff’s position. First, Washington v. CSC Credit
  7   Services Inc., 199 F.3d 263 (5th Cir. 2000) does not, as Experian suggested, stand
  8   for the proposition that a Section 1681e claim must be predicated upon a consumer
  9   reporting agency’s violation of Section 1681b. Instead, the Washington court only
 10   addressed the issue of whether a claim for a violation of Section 1681e(a) can be
 11   maintained absent any Section 1681b claim at all. See id. at 267 (“a plaintiff
 12   bringing a claim that a reporting agency violated the “reasonable procedures”
 13   requirement of § 1681e must first show that the reporting agency released the report
 14   in violation of § 1681b.”). Nowhere did the court opine that the violation must be
 15   committed by the consumer reporting agency. Instead, the Court only held that a
 16   Section 1681e claim must actually be based on some violation of Section 1681b. As
 17   such, this case offers Experian no help.
 18          Second, Perrill v. Equifax Information Services, LLC, 205 F.Supp.3d. 869
 19   (W.D. Tex. 2016) involved only two parties, Perrill and Equifax, and no other co-
 20   defendants. Consequently, the court’s dismissal of the Section 1681e(a) claims
 21   based upon Perrill’s failure to state a claim for a violation of Section 1681b against
 22   Equifax makes sense. That is, since there were no other co-defendants there were no
 23   other Section 1681b violations to consider. This is not the situation here, where
 24   Plaintiff has clearly alleged that Lend Tech, a third party, violated Section 1681b.
 25          Third, Baker v. Trans Union LLC, No. CV 07–8032–PCT–JAT, 2008 WL
 26   4838714 (D. Az. Nov. 6, 2008) also militates against Experian’s reading of the
 27
 28
         Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                    Motion to Dismiss
                                                           -9-
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 14 of 19 Page ID #:440




  1   statute. In Baker, the court dismissed the Section 1681e(a) claims against Trans
  2   Union because Plaintiff failed to state any claim for any violation of Section 1681b.
  3   However, the alleged violations of Section 1681b were actually asserted against the
  4   co-defendant, NCO, and not against Trans Union. See id. at *4 (“Ms. Baker alleges
  5   that she applied for a mortgage (in 2007) and that NCO obtained her credit report in
  6   connection with collecting on a debt. . . . both of these uses are permissible, and
  7   Trans Union therefore did not need her permission to share her credit report.”).
  8   Thus, Baker also does not stand for the proposition that a claim for a violation of
  9   Section 1681e(a) must be premised on a consumer reporting agency’s violation of
 10   Section 1681b at all. Instead, just as in Pintos, there just must be a violation of
 11   Section 1681b, and that violation can be committed by third parties.
 12         The Court’s Order denying Plaintiff leave to amend was committed in clear
 13   error. As such, the Court should reconsider its denial of leave to amend.
 14         B.       Plaintiff Can Additionally Allege Sufficient Facts to Demonstrate
 15                  That Experian’s Violations of Section 1681e Were Willful.
 16         “Dismissal without leave to amend is improper ‘unless it is clear . . . that the
 17   complaint could not be saved by any amendment.’” Levine v. Safeguard Health
 18   Enterprises, Inc., 32 Fed.Appx. 276, 277 (9th Cir. 2002) (citation omitted). Plaintiff
 19   can allege facts to demonstrate that Experian willfully violated of Section 1681e(a)
 20   by failing to implement reasonable procedures designed to limit the furnishing of
 21   consumer reports for impermissible uses.
 22         First, Plaintiff intends to limit his proposed class to Colorado consumers
 23   about whom Experian sold a consumer report to Lend Tech on January 21, 2019.
 24   Therefore, Plaintiff’s class would likely be comprised as follows: “All Persons in
 25   the Colorado (1) about whom Experian provided a consumer report; (2) to Lend
 26   Tech; (3) on January 21, 2019.” This amendment is based on the discovery
 27
 28
        Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                   Motion to Dismiss
                                                         - 10 -
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 15 of 19 Page ID #:441




  1   produced to date, which demonstrates that on January 21, 2019, Experian sold
  2   consumer reports regarding consumers from only three states: California, Colorado,
  3   and Texas.
  4          Second, Plaintiff will allege that Experian failed to verify that Lend Tech
  5   possessed any license to conduct any mortgage related activities in the State of
  6   Colorado and that this failure directly violates Experian’s own policies and
  7   procedures. Plaintiff will allege that Lend Tech’s designated mortgage broker(s)
  8   similarly failed to possess any license whatsoever to conduct mortgage related
  9   activities in the State of Colorado. To be clear, it is unlawful to operate as a real
 10   estate broker in Colorado without first obtaining a license. See COLO. REV. STAT. §
 11   12-10-202. Moreover, Plaintiff will allege that Lend Tech is not even registered to
 12   conduct business in the State of Colorado. Taken together, it is unreasonable to
 13   assume that Lend Tech could have solicited any mortgage business in this state, let
 14   alone act as a mortgage broker.
 15          Third, Plaintiff will allege additional facts to demonstrate that Experian’s
 16   policies and procedures amount to a “set it and forget it” process. Specifically,
 17   Plaintiff will allege that Experian conducted a flawed review of Lend Tech
 18   beginning in or around June 2017. The review was limited to only Lend Tech’s
 19   ability to conduct business in the State of California. A litany of issues arose during
 20   Experian’s review of Lend Tech. Lend Tech initially failed to possess any financial
 21   information, an active website, a telephone number, or functioning business email
 22   addresses. Lend Tech also provided a mortgage broker license for its purported
 23   broker that listed a separate company. Moreover, Lend Tech supplied a purported
 24   firm offer of credit mailer that was deficient in several ways: the mailer did not
 25   include an adequate Prescreen & Opt Out Notice, as required by the FCRA. (See 15
 26   U.S.C. § 1681m(d)(1); see also 16 C.F.R. § 642.3) Yet inexplicably, rather than
 27
 28
         Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                    Motion to Dismiss
                                                          - 11 -
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 16 of 19 Page ID #:442




  1   deny Lend Tech’s application, Experian chose to advise Lend Tech as to how it
  2   could navigate Experian’s system so as to obtain the desired reports—advice that
  3   included coaching Lend Tech as to the requirements of a firm offer of credit mailer
  4   so as to pass internal muster. This seriously calls into question whether Experian’s
  5   processes prevents any misuse of consumer reports.
  6         Fourth, Plaintiff will also allege that following its flawed review of Lend
  7   Tech, Experian granted Lend Tech unrestricted access to its iScreen Product, which
  8   is the system that allowed Lend Tech to request and receive consumer reports with
  9   reckless abandon. Experian’s failure to limit Lend Tech’s access to consumer
 10   reports allowed Lend Tech to pull reports from outside the scope of Experian’s
 11   review as well as outside the scope of its own legal authority. That is, Lend Tech
 12   pulled consumer reports regarding Colorado consumers. Again, Lend Tech
 13   possessed no licenses to conduct any business in Colorado.
 14         Fifth, Plaintiff will allege that after Experian’s initial review, it never
 15   conducted any follow up review to verify that Lend Tech continued to possess a
 16   permissible purpose to pull consumer reports from its iScreen Product. Likewise,
 17   Experian never reviewed whether Lend Tech was pulling reports outside of
 18   California, despite the fact that the system plainly keeps such records.
 19         Sixth, Plaintiff will also allege that Lend Tech’s request for consumer reports
 20   were contrary to its stated permissible purpose—mortgage lending. That is, Lend
 21   Tech submitted a proposed firm offer of credit letter that purported to solicit
 22   consumers to refinance their existing home loans and included an estimated current
 23   loan amount (information that could have been obtained as part of a prescreened
 24   consumer report). Lend Tech’s January 21, 2019 request for Plaintiff’s consumer
 25   report, however, was not limited to consumers who owned homes. Instead, Lend
 26   Tech’s request specifically included the following attributes: (1) # of open student
 27
 28
        Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                   Motion to Dismiss
                                                         - 12 -
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 17 of 19 Page ID #:443




  1   loans, (2) # of student loans opened within 12 months, and (3) aggregate balance of
  2   student loans that was higher than 25,000. Taking these facts in a light most
  3   favorable to Abbink, none of these attributes could have enabled Lend Tech to
  4   make firm offers of credit to refinance a home loan. Rather, the request makes clear
  5   that Lend Tech was simply misusing the information it was procuring all along.
  6         Taken together, these facts sufficiently state a claim against Experian for a
  7   violation of Section 1681e(a). That is, each of these facts, if proven true, would
  8   show that Experian either knew or should have known that Lend Tech was not
  9   actually making firm offers of credit to Plaintiff or the proposed class. Lend Tech
 10   possessed no legal ability to even solicit Plaintiff or other Colorado consumers to
 11   refinance their home loans. Put simply, Experian’s failure to limit Lend Tech’s
 12   access to consumer reports to the confines of its review constitutes a knowing or
 13   reckless disregard for its statutory duties. Plaintiff can allege as much, rendering the
 14   Court’s denial of leave to amend manifestly unjust and an error of law.
 15         Plaintiff can allege additional facts to establish that Experian willfully
 16   violated Section 1681e(a). As such, the Court should grant Plaintiff leave to amend
 17   his Complaint.
 18   IV.   Conclusion
 19         The Court should reconsider its denial of leave to amend. Plaintiff has
 20   demonstrated that the denial of leave to amend was based upon a clear error of law
 21   that conflicts with controlling Ninth Circuit precedent. Further, the denial of leave
 22   to amend was not without harm to Plaintiff. Plaintiff can and will allege sufficient
 23   facts to demonstrate that Experian acted willfully with reckless disregard for its
 24   statutory duties. As such, the Court should grant Plaintiff leave to amend his class
 25   action complaint.
 26
                                                       Respectfully Submitted,
 27
 28
        Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                   Motion to Dismiss
                                                         - 13 -
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 18 of 19 Page ID #:444




  1
                                                       BRYCE ABBINK, individually and on
  2                                                    behalf of all others similarly situated,
  3
      Dated: January 2, 2020                           By: /s/ Taylor T. Smith
  4                                                           One of Plaintiff’s Attorneys
  5
                                                       Aaron D. Aftergood (239853)
  6                                                      aaron@aftergoodesq.com
                                                       THE AFTERGOOD LAW FIRM
  7                                                    1880 Century Park East, Suite 200
                                                       Los Angeles, CA 90067
  8                                                    Telephone: (310) 550-5221
                                                       Facsimile: (310) 496-2840
  9
                                                       Taylor T. Smith (admitted pro hac vice)
 10                                                      tsmith@woodrowpeluso.com
                                                       WOODROW & PELUSO, LLC
 11                                                    3900 East Mexico Avenue, Suite 300
                                                       Denver, Colorado 80210
 12                                                    Telephone: (720) 213-0675
                                                       Facsimile: (303) 927-0809
 13                                                    Attorneys for Plaintiff and the Classes
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
        Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                   Motion to Dismiss
                                                         - 14 -
Case 8:19-cv-01257-JFW-PJW Document 61 Filed 01/02/20 Page 19 of 19 Page ID #:445




  1                                   CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above
  3   titled document was served upon counsel of record by filing such papers via the
  4   Court’s ECF system on January 2, 2020.
  5                                                    /s/ Taylor T. Smith
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
        Notice of Motion and Motion to Reconsider Order Granting Defendant Experian Information Solutions, Inc.’s
                                                   Motion to Dismiss
                                                         - 15 -
